Case 1:17-cr-00101-LEK Document 956 Filed 03/16/20 Page 1 of 1       PageID #: 8224

                             MINUTE ORDER



 CASE NUMBER:          CRIMINAL NO. 17-00101 LEK
 CASE NAME:            USA vs. Anthony T. Williams


      JUDGE:     Leslie E. Kobayashi                         DATE: 3/16/2020

COURT ACTION: EO: Defendant, Anthony T. Williams [955] MOTION for Acquittal;
will be considered by Judge Leslie E. Kobayashi as a Non Hearing Motion.

Memorandum in Opposition is due on or before 3/30/2020
Reply Memorandum is due on or before 4/13/2020.

Defendant, Anthony T. Williams [955] MOTION for Acquittal will be taken under
submission thereafter. Court to issue Order.


      IT IS SO ORDERED.

Submitted by: Agalelei Elkington, Courtroom Manager
